NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS NUNEZ-MIRON,                          No.    19-71738

                Petitioner,                     Agency No. A208-362-561

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

      Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Jose Luis Nunez-Miron, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),

and denying his motion for a continuance. We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo

questions of law and we review for abuse of discretion the agency’s denial of a

continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the

petition for review.

      The record does not compel the conclusion that Nunez-Miron established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. ' 1208.4(a)(4)-(5).

      Nunez-Miron did not experience past harm in Mexico. Substantial evidence

supports the agency’s determination that Nunez-Miron failed to establish the harm

he fears would be on account of a protected ground. See Zetino v. Holder, 622

F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment

by criminals motivated by theft or random violence by gang members bears no

nexus to a protected ground”). Thus, Nunez-Miron’s withholding of removal

claim fails.

      Nunez-Miron does not challenge the agency’s denial of CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      The agency did not abuse its discretion in denying a continuance for lack of

good cause, where approval of Nunez-Miron’s U visa application was speculative


                                          2                                  19-71738
and removal would not affect his eligibility for the U visa. See 8 C.F.R. § 1003.29

(an immigration judge may grant a continuance for good cause shown); Singh v.

Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (IJ not required to grant a continuance

based on speculation).

      Nunez-Miron’s request to dismiss for lack of jurisdiction is foreclosed by

Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (omission of certain

information from initial notice to appear can be cured for jurisdictional purposes

by later hearing notice).

      As stated in the court’s September 12, 2019 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    19-71738